



Exhibit 10.2




REGISTRATION RIGHTS AGREEMENT
$200 Million Aggregate Principal Amount
8% Series A Convertible Preferred Stock


Registration Rights Agreement (this "Agreement"), dated as of February 16, 2016,
by and among Accretive Health, Inc., a Delaware corporation (the "Company"),
TCP-ASC ACHI Series LLLP, a Delaware limited liability limited partnership
(together with its Permitted Transferees, collectively, the "Investor").
WHEREAS, on December 7, 2015, the Company and the Investor entered into a
Securities Purchase Agreement (the "Purchase Agreement") pursuant to which the
Company agreed to sell to the Investor, and the Investor agreed to purchase from
the Company, $200.0 million of Preferred Shares and Warrant (as defined in the
Purchase Agreement) on the terms and subject to the conditions set forth in the
Purchase Agreement; and
WHEREAS, it is as an inducement to the Investor to enter into the Purchase
Agreement and a condition to the closing of the transactions contemplated by the
Purchase Agreement that the Company and the Investor enter into this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the agreements contained
in this Agreement, and intending to be legally bound by this Agreement, the
Company and the Investor agree as follows:
Section 1.Definitions. Capitalized terms used and not otherwise defined in this
Agreement that are defined in the Purchase Agreement shall have the respective
meanings given such terms in the Purchase Agreement. As used in this Agreement,
the following terms shall have the respective meanings set forth in this Section
1:
"Adverse Disclosure" means public disclosure of material non-public information
that, in the good faith judgment of the Company (after consultation with legal
counsel), (i) would be required to be made in any registration statement filed
with the SEC by the Company so that such registration statement would not be
materially misleading, (ii) would not be required to be made at such time but
for the filing, effectiveness or continued use of such registration statement
and (iii) the Company has a bona fide business purpose for not disclosing
publicly.
"Automatic Shelf Registration Statement" means an "automatic shelf registration
statement" as defined in Rule 405 under the Securities Act.
"Company" shall have the meaning set forth in the preamble of this Agreement.
"Effectiveness Deadline" means with respect to any registration statement
required to be filed to cover the resale by the Investor of the Registrable
Securities pursuant to Section 2, (i) the date such registration statement is
filed, if the Company is a WKSI, as of such date and such registration statement
is an Automatic Shelf Registration Statement eligible to become immediately
effective upon filing pursuant to Rule 462, or (ii) if the Company is not a
WKSI, as of the date such registration statement is filed, the fifth (5th)
Business Day following the date on which the Company is notified by the SEC that
such registration statement will not be reviewed or is not subject to further
review and comments and will be declared effective upon request by the Company.
"Filing Deadline" means with respect to any registration statement required to
be filed to cover the resale by the Investor of the Registrable Securities
pursuant to Section 2, (i) fifteen (15) Business Days following the written
notice of demand therefor by the Investor, if the Company is a WKSI, as of the
date of such demand, or (ii) if the Company is not a WKSI, as of the date of
such demand, (x) twenty (20) Business Days ollowing the written notice of demand
therefor if the Company is then eligible to register for resale the Registrable
Securities on Form S-3 or (y) if the Company is not then eligible to use Form
S-3, forty-five (45) Business Days following the written notice of demand


1

--------------------------------------------------------------------------------





therefor, provided that, to the extent that the Company has not been provided
the information regarding the Investor and its Registrable Securities in
accordance with Section 9(b) at least two (2) Business Days prior to the
applicable Filing Deadline, then the such Filing Deadline shall be extended to
the second (2nd) Business Day following the date on which such information is
provided to the Company.
"Freely Tradable" shall mean, with respect to any security, a security that (a)
is eligible to be sold by the holder thereof without any volume or manner of
sale restrictions under the Securities Act pursuant to Rule 144 thereunder, (b)
bears no legends restricting the transfer thereof and (c) bears an unrestricted
CUSIP number (to the extent such security is issued in global form).
"Indemnified Party" shall have the meaning set forth in Section 8(c).
"Indemnifying Party" shall have the meaning set forth in Section 8(c).
"Investor Indemnitee" shall have the meaning set forth in Section 8(a).
"Investor" shall have the meaning set forth in the preamble of this Agreement.
"Investor Rights Agreement" means that certain Investor Rights Agreement, dated
as of the date hereof, by and between Investor and the Company.
"Other Securities" shall have the meaning set forth in Section 3(a).
"Permitted Transferees" shall have the meaning set forth in Section 11(d).
"Person" shall have the meaning set forth in the Purchase Agreement.
"Piggyback Notice" shall have the meaning set forth in Section 3(a).
"Piggyback Registration" shall have the meaning set forth in Section 3(a).
"prospectus" means the prospectus included in a registration statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement, with respect to the terms of the offering of any
portion of the Registrable Securities covered by a registration statement, and
all other amendments and supplements to the prospectus, including post-effective
amendments.
"Purchase Agreement" shall have the meaning set forth in the recitals of this
Agreement.
"Register," "registered," and "registration" shall refer to a registration
effected by preparing and filing a registration statement with the Securities
and Exchange Commission the SEC in compliance with the Securities Act and
applicable rules and regulations thereunder, and the declaration or ordering of
effectiveness of such registration statement by the SEC.
"Registrable Securities" means (a) shares of Common Stock issued by the Company
upon conversion of any shares of Series A Preferred Stock or the exercise of the
Warrant and (b) any securities issued as (or issuable upon the conversion or
exercise of any warrant, right or other security that is issued as) a dividend,
stock split, recapitalization or other distribution with respect to, or in
exchange for, or in replacement of, the Common Stock referenced in clause (a)
above or this clause (b); provided that the term "Registrable Securities" shall
exclude in all cases any securities (i) that shall have ceased to be
outstanding, (ii) that are sold pursuant to an effective registration statement
under the Securities Act or publicly resold in compliance with Rule 144 or (iii)
that are Freely Tradable (it being understood that, for purposes of determining
eligibility for resale under clause (iii) of this proviso, no securities held by
the Investor shall be considered Freely Tradable to the extent the Investor
reasonably determines that it is an "affiliate" (as defined under Rule 144 under
the Securities Act) of the Company). Solely for purposes of determining at any
time whether any


2

--------------------------------------------------------------------------------





Registrable Securities are then outstanding, transferred or Freely Tradable, the
Series A Preferred Stock and the Warrant shall be treated, on an as-converted
basis, as Registrable Securities.
"Registration Expenses" shall mean, with respect to any registration, (a) all
expenses incurred by the Company in effecting any registration pursuant to this
Agreement, including all registration and filing fees, printing expenses, fees
and disbursements of counsel for the Company, blue sky fees and expenses, (b)
all reasonable fees and expenses related to any registration of Registrable
Securities by the Investor (including the fees and disbursements of one legal
counsel (and only one legal counsel) to the Investor) and (c) all expenses of
the Company's independent accountants in connection with any regular or special
reviews or audits incident to or required by any such registration; provided
that Registration Expenses shall not include any Selling Expenses.
"registration statement" means any registration statement that is required to
register the resale of the Registrable Securities under this Agreement, and
including the related prospectus and any pre- and post-effective amendments and
supplements to each such registration statement or prospectus.
"Scheduled Black-out Period" means the period beginning two weeks prior to the
end of each fiscal quarter and ending upon the completion of the second full
trading day after the Company publicly releases its earnings for such fiscal
quarter, or as such period is otherwise defined in the Company's written insider
trading policy.
"Sale Notice" shall have the meaning set forth in Section 6(a).
"SEC" means the Securities and Exchange Commission.
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
"Shelf Registration" shall have the meaning set forth in Section 6(a).
"Shelf Suspension" shall have the meaning set forth in Section 6(a).
"Shelf Suspension Notice" shall have the meaning set forth in Section 6(a).
"Securities" means collectively, Registrable Securities and Other Securities.
"Selling Expenses" shall mean all underwriting discounts, selling commissions
and stock transfer taxes, if any, applicable to the sale of Registrable
Securities and all fees and expenses related of the Investor (other than such
fees and expenses included in Registration Expenses).
"Suspension Period" shall have the meaning set forth in Section 2(d).
"Underwriter Cutback" shall have the meeting set forth in Section 3(b).
"WKSI" shall mean a "well known seasoned issuer" as defined in Rule 405 under
the Securities Act.
Section 2.Demand Registration.
(a)    Subject to the terms and conditions of this Agreement, including Section
2(c), if at any time following February 16, 2016, the Company receives a written
request from the Investor that the Company register under the Securities Act
Registrable Securities representing at least 10% of the then-outstanding Common
Stock, then the Company shall file, as promptly as reasonably practicable but no
later than the applicable Filing Deadline, a registration statement under the
Securities Act covering all Registrable Securities that the Investor requests to
be registered. The registration statement shall be on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another appropriate
form for such purpose) and, if the Company is a WKSI as of the Filing Deadline,
shall be an Automatic Shelf Registration


3

--------------------------------------------------------------------------------





Statement. The Company shall use its commercially reasonable efforts to cause
the registration statement to be declared effective or otherwise to become
effective under the Securities Act as soon as reasonably practicable but, in any
event, no later than the Effectiveness Deadline, and shall use its commercially
reasonable efforts to keep the registration statement continuously effective
under the Securities Act until the earlier of (1) the date on which the Investor
notifies the Company in writing that the Registrable Securities included in such
registration statement have been sold or the offering therefor has been
terminated or (2) (x) fifteen (15) Business Days following the date on which
such registration statement was declared effective by the SEC, if the Company is
a WKSI and filed an Automatic Shelf Registration Statement in satisfaction of
such demand, (y) thirty (30) Business Days following the date on which such
registration statement was declared effective by the SEC, if the Company is not
a WKSI and registered for resale the Registrable Securities on Form S-3 in
satisfaction of such demand or (z) fifty (50) Business Days following the date
on which such registration statement was declared effective by the SEC, if the
Company is neither a WKSI nor then eligible to use Form S-3 and registered for
resale the Registrable Securities on Form S-1 or other applicable form in
satisfaction of such demand; provided that each period specified in clause (2)
of this sentence shall be extended automatically by one (1) Business Day for
each Business Day that the use of such registration statement or prospectus is
suspended by the Company pursuant to any Suspension Period, pursuant to (d) or
pursuant to Section 5(i).
(b)    If the Investor intends to distribute the Registrable Securities covered
by the Investor's request by means of an underwriting, (i) the Investor shall so
advise the Company as a part of its request made pursuant to Section 2(a) and
(ii) the Investor shall have the right to appoint the book-running, managing and
other underwriter(s) in consultation with the Company.
(c)    The Company shall not be required to effect a registration pursuant to
this Section 2: (i) after the Company has effected six registrations pursuant to
this Section 2 (of which no more than three may be on a form other than Form
S-3), and each of such registrations has been declared or ordered effective and
kept effective by the Company as required by Section 5(a); or (ii) more than
twice during any single calendar year.
(d)    Notwithstanding anything to the contrary in this Agreement, (1) upon
notice to the Investor, the Company may delay the Filing Deadline and/or the
Effectiveness Deadline with respect to, or suspend the effectiveness or
availability of, any registration statement for up to ninety (90) days in the
aggregate in any twelve-month period (a "Suspension Period") if the Company
would have to make an Adverse Disclosure in connection with the registration
statement; provided that (i) any suspension of a registration statement pursuant
to Section 6(b) shall be treated as a Suspension Period for purposes of
calculating the maximum number of days of any Suspension Period under this (d)
and (ii) no Suspension Period may overlap with any redemption pursuant to
Section 6 of the Series A Certificate of Designations through the date that is
thirty (30) Business Days following any such redemption; and (2) upon notice to
the Investor, the Company may delay the Filing Deadline and/or the Effectiveness
Deadline with respect to any registration statement for a period not to exceed
thirty (30) days prior to the Company's good faith estimate of the launch date
of, and ninety (90) days after the closing date of, a Company initiated
registered offering of equity securities (including equity securities
convertible into or exchangeable for Common Stock and any offering of equity
securities that triggers rights under Section 5.3 of the Investor Rights
Agreement); provided that (i) the Company is actively employing in good faith
all commercially reasonable efforts to launch such registered offering
throughout such period, (ii) the Investor is afforded the opportunity to include
Registrable Shares in such registered offering in accordance with Section 3) and
(iii) the right to delay or suspend the effectiveness or availability of such
registration statement pursuant to this clause (2) shall not be exercised by the
Company more than twice in any twelve-month period and not more than ninety (90)
days in the aggregate in any twelve-month period. If the Company shall delay any
Filing Deadline pursuant to this clause (d) for more than ten (10) Business
Days, the Investor may withdraw the demand therefor at any time after such ten
(10) Business Days so long as such delay is then continuing by providing written
notice to the Company to such effect, and any demand so withdrawn shall not
count as a demand for registration for any purpose under this Section 2,
including Section 2(c).
(e)    Notwithstanding the foregoing, if the managing underwriter(s) of an
underwritten offering in connection with any registration pursuant to this
Section 2 advises the Company and the Investor in writing that in its good faith
judgment the number of Registrable Securities requested to be included in such
offering exceeds the number of Registrable Securities which can be sold in such
offering at a price acceptable to the Investor, then the number of Registrab


4

--------------------------------------------------------------------------------





le Securities so requested to be included in such offering shall be reduced to
that number of shares which in the good faith judgment of the managing
underwriter can be sold in such offering at such price.
Section 3.Piggyback Registration.
(a)Subject to the terms and conditions of this Agreement, if at any time
following February 16, 2016, the Company files a registration statement under
the Securities Act with respect to an offering of Common Stock or other equity
securities of the Company (such Common Stock and other equity securities
collectively, "Other Securities"), whether or not for sale for its own account
(other than a registration statement (i) on Form S-4, Form S-8 or any successor
forms, (ii) filed solely in connection with any employee benefit or dividend
reinvestment plan or (iii) pursuant to a demand registration in accordance with
Section 2), then the Company shall use commercially reasonable efforts to give
written notice of such filing to the Investor at least five (5) Business Days
before the anticipated filing date (or such later date as it becomes
commercially reasonable to provide such notice) (the "Piggyback Notice"). The
Piggyback Notice and the contents thereof shall be kept confidential by the
Investor and its Affiliates and representatives, and the Investor shall be
responsible for breaches of confidentiality by its Affiliates and
representatives. The Piggyback Notice shall offer the Investor the opportunity
to include in such registration statement, subject to the terms and conditions
of this Agreement, the number of Registrable Securities as it may reasonably
request (a "Piggyback Registration"). Subject to the terms and conditions of
this Agreement, the Company shall use its commercially reasonable efforts to
include in each such Piggyback Registration all Registrable Securities with
respect to which the Company has received from the Investor written requests for
inclusion therein within ten (10) Business Days following receipt of any
Piggyback Notice by the Investor, which request shall specify the maximum number
of Registrable Securities intended to be disposed of by the Investor and the
intended method of distribution. For the avoidance of doubt and notwithstanding
anything in this Agreement to the contrary, the Company may not commence or
permit the commencement of any sale of Other Securities in a public offering to
which this Section 3 applies unless the Investor shall have received the
Piggyback Notice in respect to such public offering not less than ten (10)
Business Days prior to the commencement of such sale of Other Securities. The
Investor shall be permitted to withdraw all or part of the Registrable
Securities from a Piggyback Registration at any time at least two (2) Business
Days prior to the effective date of the registration statement relating to such
Piggyback Registration. No Piggyback Registration shall count towards the number
of demand registrations that the Investor is entitled to make in any period or
in total pursuant to Section 2. Notwithstanding anything to the contrary in this
Agreement, the Company shall not be required to provide notice of, or include
any Registrable Securities in, any proposed or filed registration statement with
respect to an offering of Other Securities for sale exclusively for the
Company's own account at any time following February 16, 2021.
(b)If any Other Securities are to be sold in an underwritten offering, (1) the
Company or other Persons designated by the Company shall have the right to
appoint the book-running, managing and other underwriter(s) for such offering in
their discretion and (2) the Investor shall be permitted to include all
Registrable Securities requested to be included in such registration in such
underwritten offering on the same terms and conditions as such Other Securities
proposed by the Company or any third party to be included in such offering;
provided, however, that if such offering involves an underwritten offering and
the managing underwriter(s) of such underwritten offering advise the Company in
writing that it is their good faith opinion that the total amount of Registrable
Securities requested to be so included, together with all Other Securities that
the Company and any other Persons having rights to participate in such
registration intend to include in such offering (an "Underwriter Cutback"),
exceeds the total number or dollar amount of such securities that can be sold
without having an adverse effect on the price, timing or distribution of the
Registrable Securities to be so included together with all Other Securities,
then there shall be included in such firm commitment underwritten offering the
number or dollar amount of Registrable Securities and such Other Securities that
in the good faith opinion of such managing underwriter(s) can be sold without so
adversely affecting such offering, and such number of Registrable Securities and
Other Securities shall be allocated for inclusion as follows: (x) to the extent
such public offering is the result of a registration initiated by the Company,
(i) first, all Other Securities being sold by the Company; (ii) second, all
Registrable Securities requested to be included in such registration by the
Investor plus all Other Securities of any holders thereof (other than the
Company and the Investor) requesting inclusion in such registration, pro rata,
based on the aggregate number of Registrable Securities beneficially owned by
each such holder, or (y) to the extent such public offering is the result of a
registration by any Persons (other than the Company or the Investor) exercising
a contractual right to demand registration, (i) first, all Other Securities
owned by such Persons exercising the contractual right; (ii) second, all
Registrable Securities requested to be included in such registration by


5

--------------------------------------------------------------------------------





the Investor plus all Other Securities of any holders thereof (other than the
Company, the Investor and the Persons exercising the contractual right)
requesting inclusion in such registration, pro rata, based on the aggregate
number of Registrable Securities beneficially owned by each such holder; and
(iii) third, all Other Securities being sold by the Company.
Section 4.Expenses of Registration. Except as specifically provided for in this
Agreement, all Registration Expenses incurred in connection with any
registration, qualification or compliance hereunder shall be borne by the
Company. All Selling Expenses incurred in connection with any registration
hereunder, shall be borne by the Investor in proportion to the number of
Registrable Securities for which registration was requested. The Company shall
not, however, be required to pay for expenses of any registration proceeding
begun pursuant to Section 2, the request of which has been subsequently
withdrawn by the Investor unless (a) the withdrawal is based upon a Material
Adverse Effect or material adverse information concerning the Company that (i)
the Company had not publicly disclosed in a report filed with or furnished to
the SEC at least 48 hours prior to the request or (ii) the Company had not
disclosed to any Investor Designee in person or by telephone at the last meeting
of the Board of Directors or any committee of the Board of Directors, in each
case, at which an Investor Designee is present or at any time since the date of
such meeting of the Board of Directors and which effect or information would
reasonably be expected to result in a Material Adverse Effect or constitute
material adverse information concerning the Company, (b) the withdrawal is made
in accordance with the last sentence of Section 2(d), or (c) the Investor agrees
to forfeit its right to one requested registration pursuant to Section 2.
Section 5.Obligations of the Company. Whenever required to effect the
registration of any Registrable Securities pursuant to Section 2 or Section 3 of
this Agreement, the Company shall, as promptly as reasonably practicable:
(a)Prepare and file with the SEC a registration statement (including all
required exhibits to such registration statement) with respect to such
Registrable Securities and use commercially reasonable efforts to cause such
registration statement to become effective, or prepare and file with the SEC a
prospectus supplement with respect to such Registrable Securities pursuant to an
effective registration statement and keep such registration statement effective
or such prospectus supplement current, in the case of a registration pursuant to
Section 2, in accordance with Section 2.
(b)Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.
(c)To the extent reasonably practicable, not less than five (5) Business Days
prior to the filing of a registration statement or any related prospectus or any
amendment or supplement thereto, the Company shall furnish to the Investor
copies of all such documents proposed to be filed and give reasonable
consideration to the inclusion in such documents of any comments reasonably and
timely made by the Investor or its legal counsel, provided that the Company
shall include in such documents any such comments that are necessary to correct
any material misstatement or omission regarding an Investor.
(d)Furnish to the Investor such number of copies of the applicable registration
statement and each such amendment and supplement thereto (including in each case
all exhibits but not documents incorporated by reference) and of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as the Investor may reasonably request
in order to facilitate the disposition of Registrable Securities owned by the
Investor. The Company hereby consents to the use of such prospectus and each
amendment or supplement thereto by the Investor in accordance with applicable
laws and regulations in connection with the offering and sale of the Registrable
Securities covered by such prospectus and any amendment or supplement thereto.
(e)Use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under blue sky or such other
state securities laws of such U.S. jurisdictions as shall be reasonably
requested by the Investor and to keep such registration or qualification in
effect for so long as such registration


6

--------------------------------------------------------------------------------





statement remains in effect; provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions.
(f)Enter customary agreements and take such other actions as are reasonably
required in order to facilitate the disposition of such Registrable Securities,
including, if the method of distribution of Registrable Securities is by means
of an underwritten offering, using commercially reasonable efforts to, (i)
participate in and make documents available for the reasonable and customary due
diligence review of underwriters during normal business hours, on reasonable
advance notice and without undue burden or hardship on the Company, provided
that (A) any party receiving confidential materials shall execute a
confidentiality agreement on customary terms if reasonably requested by the
Company and (B) the Company may in its reasonable discretion restrict access to
competitively sensitive or legally privileged documents or information, (ii)
cause the chief executive officer and chief financial officer available at
reasonable dates and times to participate in "road show" presentations and/or
investor conference calls to market the Registrable Securities during normal
business hours, on reasonable advance notice and without undue burden or
hardship on the Company, provided that the aggregate number of days of "road
show" presentations in connection with an underwritten offering of Registrable
Securities for each registration pursuant to a demand made under Section 2 shall
not exceed five (5) Business Days and (iii) negotiate and execute an
underwriting agreement in customary form with the managing underwriter(s) of
such offering and such other documents reasonably required under the terms of
such underwriting arrangements, including using commercially reasonable efforts
to procure a customary legal opinion and auditor "comfort" letters. The Investor
shall also enter into and perform their obligations under such underwriting
agreement.
(g)Give notice to the Investor as promptly as reasonably practicable:
(i)when any registration statement filed pursuant to Section 2 or in which
Registrable Securities are included pursuant to Section 3 or any amendment to
such registration statement has been filed with the SEC and when such
registration statement or any post-effective amendment to such registration
statement has become effective;
(ii)of any request by the SEC for amendments or supplements to any registration
statement (or any information incorporated by reference in, or exhibits to, such
registration statement) filed pursuant to Section 2 or in which Registrable
Securities are included pursuant to Section 3 or the prospectus (including
information incorporated by reference in such prospectus) included in such
registration statement or for additional information;
(iii)of the issuance by the SEC of any stop order suspending the effectiveness
of any registration statement filed pursuant to Section 2 or in which
Registrable Securities are included pursuant to Section 3 or the initiation of
any proceedings for that purpose;
(iv)of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and
(v)at any time when a prospectus relating to any such registration statement is
required to be delivered under the Securities Act, of the happening of any event
as a result of which such prospectus (including any material incorporated by
reference or deemed to be incorporated by reference in such prospectus), as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing, which event
requires the Company to make changes in such effective registration statement
and prospectus in order to make the statements therein or incorporated by
reference therein not misleading (which notice shall be accompanied by an
instruction to suspend the use of the prospectus until the requisite changes
have been made).
(h)Use its commercially reasonable efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 5(g)(iii) at the earliest practicable time.


7

--------------------------------------------------------------------------------





(i)Upon the occurrence of any event contemplated by Section 5(g)(v), reasonably
promptly prepare a post-effective amendment to such registration statement or a
supplement to the related prospectus or file any other required document so
that, as thereafter delivered to the Investor, the prospectus will not contain
(or incorporate by reference) an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. If the Company
notifies the Investor in accordance with Section 5(g)(v) to suspend the use of
the prospectus until the requisite changes to the prospectus have been made,
then the Investor shall suspend use of such prospectus and use their
commercially reasonable efforts to return to the Company all copies of such
prospectus (at the Company's expense) other than permanent file copies then in
the Investor's possession, and the period of effectiveness of such registration
statement provided for in Section 5(a) above shall be extended by the number of
days from and including the date of the giving of such notice to the date the
Investor shall have received such amended or supplemented prospectus pursuant to
this Section 5(i).
(j)Use commercially reasonable efforts to procure the cooperation of the
Company's transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Investor or the managing underwriter(s). In connection
therewith, if reasonably required by the Company's transfer agent, the Company
shall promptly after the effectiveness of the registration statement cause an
opinion of counsel as to the effectiveness of the registration statement to be
delivered to and maintained with its transfer agent, together with any other
authorizations, certificates and directions required by the transfer agent which
authorize and direct the transfer agent to issue such Registrable Securities
without legend upon sale by the holder of such shares of Registrable Securities
under the registration statement.
Section 6.Suspension of Sales.
(a)Prior to the sale or distribution of any Registrable Securities pursuant to a
registration statement that is for an offering to be made on a continuous basis
pursuant to Rule 415 under the Securities Act (or any similar rule that may be
adopted by the SEC), the Investor shall give at least two (2) Business Days
prior written notice thereof to the Company (a "Sale Notice") and the Investor
shall not sell or distribute any Registrable Securities unless it has timely
provided such Sale Notice and, subject to the Shelf Suspension period described
below, until the expiration of such 2-Business Day period.  If in response to a
Sale Notice, the Company shall provide to the Investor a certificate signed by
the Chief Executive Officer of the Company stating that the Company would have
to make an Adverse Disclosure or the Company is in a Scheduled Black-out Period
(the "Shelf Restriction"), then the Company may, by written notice thereof to
the Investor (a "Shelf Suspension Notice"), suspend use of the registration
statement by the Investor until the expiration of the Shelf Restriction (a
"Shelf Suspension").  In the case of a Shelf Suspension, the Investor agrees to
suspend use of the applicable prospectus and any issuer free writing
prospectuses in connection with any sale or purchase of, or offer to sell or
purchase, Registrable Securities, upon receipt of the Shelf Suspension Notice
referred to above.  The Company shall immediately notify the Investor upon the
termination of any Shelf Suspension, and either confirm that the registration
statement can be used or supplement or make amendments to the registration
statement to the extent required by the registration form used by the Company
for the Shelf Registration or by the Securities Act or the rules or regulations
promulgated thereunder and promptly notify the Investor thereof. The Company
agrees to not deliver a Shelf Suspension Notice to the Investor or otherwise
inform the Investor of a Shelf Restriction unless and until the Investor
delivers a Sale Notice to the Company.
(b)Upon receipt of written notice from the Company pursuant to Section 5(g)(v),
the Investor shall immediately discontinue disposition of Registrable Securities
until the Investor (i) has received copies of a supplemented or amended
prospectus or prospectus supplement pursuant to Section 5(i) or (ii) is advised
in writing by the Company that the use of the prospectus and, if applicable,
prospectus supplement may be resumed, and, if so directed by the Company, the
Investor shall deliver to the Company (at the Company's expense) all copies,
other than permanent file copies then in the Investor's possession, of the
prospectus and, if applicable, prospectus supplement covering such Registrable
Securities current at the time of receipt of such notice; provided, however,
Investor may receive such notice if it is has any Investor Designees (as defined
in the Investor Rights Agreement) serving on the Board.
Section 7.Free Writing Prospectuses. The Investor shall not use any free writing
prospectus (as defined in Rule 405 under the Securities Act) in connection with
the sale of Registrable Securities without the prior


8

--------------------------------------------------------------------------------





written consent of the Company given to the Investor; provided that the Investor
may use any free writing prospectus prepared and distributed by the Company.
Section 8.Indemnification.
(a)Notwithstanding any termination of this Agreement, the Company shall
indemnify and hold harmless the Investor and its officers, directors, employees,
agents, partners, members, stockholders, representatives and Affiliates, and
each person or entity, if any, that controls the Investor within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act of 1934 and
the rules and regulations promulgated thereunder (the "Exchange Act") and the
officers, directors, employees, agents and employees of each such controlling
Person (each, an "Investor Indemnitee"), against any and all losses, claims,
damages, actions, liabilities, costs and expenses (including reasonable fees,
expenses and disbursements of attorneys and other professionals), joint or
several, arising out of or based upon any untrue or alleged untrue statement of
material fact contained or incorporated by reference in any registration
statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto or contained in any "issuer
free writing prospectus" (as such term is defined in Rule 433 under the
Securities Act) prepared by the Company or authorized by it in writing for use
by the Investor or any amendment or supplement thereto; or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that the Company shall not be
liable to such Investor Indemnitee in any such case to the extent that any such
loss, claim, damage, liability (or action or proceeding in respect thereof) or
expense arises out of or is based upon (i) an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
including any such preliminary prospectus or final prospectus contained therein
or any such amendments or supplements thereto or contained in any "issuer free
writing prospectus" (as such term is defined in Rule 433 under the Securities
Act) prepared by the Company or authorized by it in writing for use by the
Investor or any amendment or supplement thereto, in reliance upon and in
conformity with information regarding such Investor Indemnitee or its plan of
distribution or ownership interests which such Investor Indemnitee furnished in
writing to the Company for use in connection with such registration statement,
including any such preliminary prospectus or final prospectus contained therein
or any such amendments or supplements thereto, (ii) offers or sales effected by
or on behalf such Investor Indemnitee "by means of" (as defined in Securities
Act Rule 159A) a "free writing prospectus" (as defined in Securities Act Rule
405) that was not authorized in writing by the Company, or (iii) the failure to
deliver or make available to a purchaser of Registrable Securities a copy of any
preliminary prospectus, pricing information or final prospectus contained in the
applicable registration statement or any amendments or supplements thereto (to
the extent the same is required by applicable law to be delivered or made
available to such purchaser at the time of sale of contract); provided that the
Company shall have delivered to the Investor such preliminary prospectus or
final prospectus contained in the applicable registration statement and any
amendments or supplements thereto pursuant to Section 5(d) no later than the
time of contract of sale in accordance with Rule 159 under the Securities Act.
(b)The Investor shall indemnify and hold harmless the Company and its officers,
directors, employees, agents, representatives and Affiliates against any and all
losses, claims, damages, actions, liabilities, costs and expenses (including
reasonable fees, expenses and disbursements of attorneys and other
professionals) arising out of or based upon any untrue or alleged untrue
statement of material fact contained in any registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto or contained in any "issuer free writing
prospectus" (as such term is defined in Rule 433 under the Securities Act), or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, but only to the
extent, that such untrue statements or omissions are based solely upon
information regarding the Investor furnished in writing to the Company by the
Investor expressly for use therein. In no event shall the liability of the
Investor hereunder be greater in amount than the dollar amount of the net
proceeds received by the Investor upon the sale of the Registrable Securities
giving rise to such indemnification obligation.
(c)If any proceeding shall be brought or asserted against any Person entitled to
indemnity hereunder (an "Indemnified Party"), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the "Indemnifying
Party") in writing, and the Indemnifying Party shall assume the defense in such
proceeding, including the employment of counsel reasonably satisfactory to the
Indemnified Party and the payment of all fees and


9

--------------------------------------------------------------------------------





expenses incurred in connection with such defense; provided that any such notice
or other communication pursuant to this Section 8 between the Company and an
Indemnifying Party or an Indemnified Party, as the case may be, shall be
delivered to or by, as the case may be, the Investor; provided, further, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Section 8,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party. An Indemnified Party shall have the
right to employ separate counsel in any such proceeding and to participate in
the defense of such proceeding, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Party or Parties unless: (1) the
Indemnifying Party has agreed in writing to pay such fees and expenses; (2) the
Indemnifying Party shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Party in any such proceeding; or (3) the named parties to any such proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party, and such Indemnified Party shall have been advised by
counsel that representation of both such Indemnified Party and the Indemnifying
Party by the same counsel would be inappropriate because of an actual conflict
of interest between the Indemnifying Party and such Indemnified Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified
Parties. The Indemnifying Party shall not be liable for any settlement of any
such proceeding effected without its written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party (which consent shall
not be unreasonably withheld, conditioned or delayed), effect any settlement of
any pending proceeding in respect of which any Indemnified Party is a party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability on claims that are the subject matter of such
proceeding. All fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, promptly upon
receipt of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder, provided that the Indemnifying Party may require such
Indemnified Party to undertake to reimburse all such fees and expenses to the
extent it is finally judicially determined that such Indemnified Party is not
entitled to indemnification under this Section 8).
(d)If the indemnification provided for in Section 8(a) or Section 8(b) is
unavailable to an Indemnified Party with respect to any losses, claims, damages,
actions, liabilities, costs or expenses referred to in Section 8(a) or Section
8(b), as the case may be, or is insufficient to hold the Indemnified Party
harmless as contemplated therein, then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages,
actions, liabilities, costs or expenses in such proportion as is appropriate to
reflect the relative fault of the Indemnified Party, on the one hand, and the
Indemnifying Party, on the other hand, in connection with the statements or
omissions which resulted in such losses, claims, damages, actions, liabilities,
costs or expenses as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party, on the one hand, and of the
Indemnified Party, on the other hand, shall be determined by reference to, among
other factors, whether the untrue or alleged untrue statement of a material fact
or omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the Investor agree that it would not be
just and equitable if contribution pursuant to this Section 8(d) were determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in this Section 8(d).
Notwithstanding the foregoing, in no event shall the liability of the Investor
hereunder be greater in amount than the dollar amount of the net proceeds
received by the Investor upon the sale of the Registrable Securities giving rise
to such contribution obligation. No Indemnified Party guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from an Indemnifying Party not guilty of such
fraudulent misrepresentation.




10

--------------------------------------------------------------------------------





Section 9."Market Stand-Off" Agreement; Agreement to Furnish Information.
(a)The Investor agrees that it will not sell, transfer, make any short sale of,
grant any option for the purchase of, or enter into any new hedging or similar
transaction with the same economic effect as a sale with respect to, any Common
Stock (or other securities of the Company) held by the Investor (other than
those included in the registration) for a period specified by the
representatives of the book-running managing underwriters of Common Stock (or
other securities of the Company convertible into Common Stock) not to exceed ten
(10) days prior and ninety (90) days following any registered public sale of
securities by the Company in which the Company gave the Investor an opportunity
to participate in accordance with Section 3; provided that executive officers
and directors of the Company enter into similar agreements and only as long as
such Persons remain subject to such agreement (and are not fully released from
such agreement) for such period. The Investor agrees to execute and deliver such
other agreements as may be reasonably requested by the representatives of the
underwriters which are consistent with the foregoing or which are necessary to
give further effect thereto.
(b)In addition, if requested by the Company or the book-running managing
underwriters of Common Stock (or other securities of the Company convertible
into Common Stock), the Investor shall provide such information regarding the
Investor and its respective Registrable Securities as may be reasonably required
by the Company or such representative of the book-running managing underwriters
in connection with the filing of a registration statement and the completion of
any public offering of the Registrable Securities pursuant to this Agreement.
Section 10.Rule 144 Reporting. With a view to making available to the Investor
the benefits of certain rules and regulations of the SEC which may permit the
sale of the Registrable Securities that are Common Stock to the public without
registration, the Company agrees to use its commercially reasonable efforts to:
(i) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act or any similar or analogous
rule promulgated under the Securities Act, at all times after the effective date
of this Agreement; (ii) file with the SEC, in a timely manner, all reports and
other documents required of the Company under the Exchange Act; and (iii) so
long as the Investor owns any Registrable Securities, furnish to the Investor
forthwith upon request: a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 under the Securities Act, and of the
Exchange Act; a copy of the most recent annual or quarterly report of the
Company; and such other reports and documents as the Investor may reasonably
request in availing itself of any rule or regulation of the SEC allowing it to
sell any such Common Stock without registration.
Section 11.Miscellaneous.
(a)Termination of Registration Rights. The registration rights granted under
this Agreement shall terminate on the date on which all Registrable Securities
are Freely Tradable.
(b)Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Delaware without regard to any choice of laws or conflict of
laws provisions that would require the application of the laws of any other
jurisdiction.
(c)Jurisdiction; Enforcement. The parties agree that irreparable damage would
occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that each of the parties shall be entitled (in addition to
any other remedy that may be available to it, including monetary damages) to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement exclusively in any state
or federal courts located in the Chancery Court of the State of Delaware and any
state appellate court therefrom sitting in New Castle County in the State of
Delaware (or, solely if the Chancery Court of the State of Delaware declines to
accept jurisdiction over a particular matter, any state or federal court within
the State of Delaware). In addition, each of the parties irrevocably agrees that
any legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party or its successors or assigns, shall be
brought and determined exclusively in any state or federal courts located in the
Chancery Court of the State of Delaware and any state appellate court therefrom
sitting in New Castle County in the State of Delaware (or, solely if the
Chancery Court of the State of Delaware declines


11

--------------------------------------------------------------------------------





to accept jurisdiction over a particular matter, any state or federal court
within the State of Delaware). The parties further agree that no party to this
Agreement shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section and each party waives any objection to the imposition of such
relief or any right it may have to require the obtaining, furnishing or posting
of any such bond or similar instrument. Each of the parties hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court other than the aforesaid courts. Each of the parties hereby irrevocably
waives, and agrees not to assert, by way of motion, as a defense, counterclaim
or otherwise, in any action or proceeding with respect to this Agreement, (a)
any claim that it is not personally subject to the jurisdiction of the above
named courts for any reason other than the failure to serve in accordance with
this Section, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by the applicable Law, any claim that
(i) the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or (iii)
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts. Each party hereby consents to service being made through the notice
procedures set forth in Section 11(g) and agrees that service of any process,
summons, notice or document by registered mail (return receipt requested and
first-class postage prepaid) to the respective addresses set forth in Section
11(g) shall be effective service of process for any suit or proceeding in
connection with this Agreement or the transactions contemplated by this
Agreement. EACH OF THE PARTIES KNOWINGLY, INTENTIONALLY AND VOLUNTARILY WITH AND
UPON THE ADVICE OF COMPETENT COUNSEL IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
(d)Successors and Assigns. Except as otherwise provided in this Agreement, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, assigns, heirs, executors, and administrators of the parties;
provided, however, that the rights of the Investor under this Agreement shall
not be assignable to any Person without the prior written consent of the
Company; provided, further, however, that in the event that any Permitted
Transferee acquires any Registrable Securities, such Permitted Transferee shall,
without any further writing or action of any kind, be deemed a beneficiary
hereof for all purposes and such Registrable Securities shall be held subject to
all the terms of this Agreement, and by taking and holding such Registrable
Securities such Permitted Transferee shall be treated as an "Investor" for all
purposes under this Agreement and shall be entitled to receive the benefits of,
and be conclusively deemed to have agreed to be bound by all of the applicable
terms and provisions of, this Agreement. A "Permitted Transferee" is any Person
who acquires Registrable Securities in any manner, whether by gift, bequest,
purchase, operation of law or otherwise (and for as long as such Person holds
any Registrable Securities), from the Investor (including any subsequent
Permitted Transferee), in compliance with Section 4 of the Investor Rights
Agreement, to the extent applicable to the Investor at the time of transfer.
(e)No Third-Party Beneficiaries. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer, and this Agreement shall not confer, on any Person other
than the parties to this Agreement any rights, remedies, obligations or
liabilities under or by reason of this Agreement, and no other Persons shall
have any standing with respect to this Agreement or the transactions
contemplated by this Agreement; provided, however that each Indemnified Party
(but only, in the case of an Investor Indemnitee, if such Investor Indemnitee
has complied with the requirements of Section 8(c), including the first proviso
of Section 8(c)) shall be entitled to the rights, remedies and obligations
provided to an Indemnified Party under Section 8, and each such Indemnified
Party shall have standing as a third-party beneficiary under Section 8 to
enforce such rights, remedies and obligations.
(f)Entire Agreement. This Agreement, the Purchase Agreement and the other
documents delivered pursuant to the Purchase Agreement, including the Investor
Rights Agreement, constitute the full and entire understanding and agreement
among the parties hereto with regard to the subjects of this Agreement and such
other agreements and documents.


12

--------------------------------------------------------------------------------





(g)Notices. Except as otherwise provided in this Agreement, all notices,
requests, claims, demands, waivers and other communications required or
permitted under this Agreement shall be in writing and shall be mailed by
reliable overnight delivery service or delivered by hand, facsimile or messenger
as follows:
if to the Company: Accretive Health, Inc.
401 North Michigan Avenue, Suite 2700
Chicago, IL 60611
Attention: General Counsel
Facsimile: 312-277-6690


with a copy to (which shall not constitute notice) to: Kirkland & Ellis LLP
300 North LaSalle
Chicago, Illinois 60654
Attention: Richard W. Porter, P.C.
Robert M. Hayward, P.C.
Facsimile: (312) 862-2200


if to the Investor: c/o TowerBrook Capital Partners L.P.
Park Avenue Tower
65 East 55th Street, 29th Floor
New York, NY 10022
Attention: Glenn Miller
Facsimile: 917-591-4789


with a copy to (which shall not constitute notice) to: Wachtell, Lipton, Rosen &
Katz
51 West 52nd Street
New York, NY 10019
Attention: Steven A. Cohen
Facsimile: (212) 403-2347


and
Covington & Burling LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018
Attention: Stephen A. Infante
Facsimile: (646) 441-9039


or in any such case to such other address, facsimile number or telephone as any
party hereto may, from time to time, designate in a written notice given in a
like manner. Notices shall be deemed given when actually delivered by overnight
delivery service, hand or messenger, or when received by facsimile if promptly
confirmed.
(h)Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party to this Agreement shall impair any such right,
power, or remedy of such party, nor shall it be construed to be a waiver of or
acquiescence in any breach or default, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default. All remedies, either under this
Agreement or by law or otherwise afforded to the Investor, shall be cumulative
and not alternative.


13

--------------------------------------------------------------------------------





(i)Expenses. The Company and the Investor shall bear their own expenses and
legal fees incurred on their behalf with respect to this Agreement and the
transactions contemplated hereby, except as otherwise provided in Section 4.
(j)Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only if such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Company and the Investor or, in the case of a waiver, by the party against
whom the waiver is to be effective. Any consent hereunder and any amendment or
waiver of any term of this Agreement by the Company must be approved in
accordance with the Investor Rights Agreement. Any amendment or waiver effected
in accordance with this paragraph shall be binding upon each holder of any
Registrable Securities at the time outstanding (including securities convertible
into Registrable Securities), each future holder of all such Registrable
Securities, and the Company.
(k)Counterparts. This Agreement may be executed in any number of counterparts
and signatures may be delivered by facsimile or in electronic format, each of
which may be executed by less than all the parties, each of which shall be
enforceable against the parties actually executing such counterparts and all of
which together shall constitute one instrument.
(l)Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable, or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement and the balance of this Agreement shall be
enforceable in accordance with its terms.
(m)Titles and Subtitles; Interpretation. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. When a reference is made in this
Agreement to a Section or Schedule, such reference shall be to a Section or
Schedule of this Agreement unless otherwise indicated. Whenever the words
"include," "includes" or "including" are used in this Agreement, they shall be
deemed to be followed by the words "without limitation." The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any agreement, instrument or statute, rule or regulation
defined or referred to in this Agreement means such agreement, instrument or
statute, rule or regulation as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes. Any reference to any section under the Securities Act or Exchange Act,
or any rule promulgated thereunder, shall include any publicly available
interpretive releases, policy statements, staff accounting bulletins, staff
accounting manuals, staff legal bulletins, staff "no-action", interpretive and
exemptive letters, and staff compliance and disclosure interpretations
(including "telephone interpretations") of such section or rule by the SEC. Each
of the parties has participated in the drafting and negotiation of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if it is drafted by each of the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship of any of the provisions of this Agreement.
[signature page follows]






14

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


ACCRETIVE HEALTH, INC.
 
By:
/s/ Emad Rizk
 
Name: Emad Rizk
 
Title: Chief Executive Officer and President

TCP-ASC ACHI SERIES LLLP
 
By: TCP-ASC GP, LLC, its General Partner
By:
/s/ Glenn F. Miller
 
Name: Glenn F. Miller
 
Title: Vice President



























[Signature Page to Registration Rights Agreement]




15